SEPARATION AGREEMENT
and
MUTUAL RELEASE AND WAIVER OF CLAIMS

This SEPARATION AGREEMENT AND MUTUAL RELEASE AND WAIVER OF CLAIMS (“Agreement”)
is entered into this 11th day of January, 2006, in the County of Maricopa, State
of Arizona, between Todd Nelson (“Mr. Nelson”) and the Apollo Group, Inc., its
subsidiaries, affiliates, agents, officers, shareholders, owners, directors and
employees (hereinafter referred to as the “Company”) and is intended by the
parties to extinguish all rights and obligations hereinafter designated.

R E C I T A L S:

1. Subject to the terms of this Agreement, Mr. Nelson tenders, and the Board of
Directors of the Company accepts, Mr. Nelson’s voluntary resignation from all
positions he currently holds within the Company, including without limitation,
Chairman of the Board and Chief Executive Officer, effective January 11, 2006.
Mr. Nelson waives call and notice of meetings of the Company’s Board of
Directors held on January 6, January 9 and January 10, 2006.

2. Mr. Nelson and the Company’s Board of Directors wish this employment
separation to be as amicable as possible and therefore by their signatures below
have agreed to the following mutual covenants and conditions of such separation.

I.

In exchange for Mr. Nelson’s promises set forth herein, including the full
waiver and release of all potential claims, including claims of personal injury,
the Company agrees to:



  1.   Pay Mr. Nelson the lump sum of Eighteen Million Dollars ($18,000,000)
within thirty (30) days of his execution of this Agreement. At the Company’s
sole election, the Company will either: (1) indemnify and make whole Mr. Nelson
for any and all taxes that are ultimately required to be paid as a result of
this payment so that the net payment to Mr. Nelson is Eighteen Million Dollars
($18,000,000); or (2) “gross up” such lump sum payment to cover all withholdings
(the withholdings shall be at the maximum state and federal levels) so that the
net payment to Mr. Nelson is Eighteen Million Dollars ($18,000,000).



  2.   The Company agrees to continue in full force and effect, notwithstanding
Mr. Nelson’s separation from employment, the terms of the parties’ current
agreement to defend and indemnify Mr. Nelson in connection with third party
claims brought against him directly or indirectly for actions taken within the
course and scope of the positions he previously held at the Company, including
the currently pending stockholder class actions. Mr. Nelson will be allowed to
continue his full participation in the defense of such matters, including full
access and input to the attorneys responsible for the defense of these matters.
Mr. Nelson will continue to provide his full cooperation in the defense of these
matters. If at any time it is deemed necessary to avoid conflicts of interest
that Mr. Nelson retains his own legal counsel, the Company shall pay reasonable
attorneys’ fees for such counsel.



  3.   Mr. Nelson will be allowed to retain his current Company vehicle and the
Company will transfer to him its entire legal interest in said vehicle.

II.

In exchange for the promises of the Company set forth in Paragraph I above, by
execution of this Agreement, Mr. Nelson releases, on behalf of himself and his
heirs, executors, administrators, and assigns, any and all claims of any nature
whatsoever against the Company and its parent corporation, subsidiaries,
affiliates, agents, officers, owners, directors, employees, insurers, and
assigns, with respect to any matter arising prior to the date of his execution
of this Agreement, including any and all claims or causes of action arising out
of the employment of Mr. Nelson by the Company and his separation from that
employment. This FULL WAIVER AND RELEASE includes, without limitation, all
rights or claims arising under the Civil Rights Acts of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Civil Rights Act
of 1991, Americans with Disabilities Act of 1990, the Older Workers’ Benefit
Protection Act of 1990, the Arizona Civil Rights Act, the Arizona Employment
Protection Act, the Arizona Constructive Discharge Act or any other applicable
state or federal statute, or any common law cause of action, including claims
for breach of express or implied contract, wrongful discharge, tort, personal
injury, or any claims for attorney’s fees or other costs. Mr. Nelson further
covenants and agrees that upon being paid the amounts provided for in
Paragraph I herein, the Company is not further indebted to him in any amount for
any reason except for any accrued benefits to which Mr. Nelson may be legally
entitled under the terms of any existing Apollo employee benefit plan. This
Paragraph II of the Agreement does not release or discharge any obligation
created by this Agreement. Mr. Nelson shall, however, continue to have the
benefits provided a former Director for indemnification per the Articles and
By-Law of the Company.

III.

In exchange for the promises of Mr. Nelson set forth herein, by execution of
this Agreement, the Company forever waives and releases any and all claims of
any nature whatsoever against Mr. Nelson which it has, or may hereafter have,
arising out Mr. Nelson’s employment by the Company and his separation from that
employment. This FULL WAIVER AND RELEASE includes, without limitation, all
rights or claims arising out of applicable state or federal statute, or any
common law cause of action, including claims for breach of express or implied
contract, tort, personal injury, or any claims for attorneys’ fees or other
costs. This Paragraph III of the Agreement does not release or discharge any
obligation created by this Agreement. Mr. Nelson will continue to have coverage
under the terms of any present or future Company D&O and E&O liability insurance
policies, notwithstanding his separation from employment.

IV.

In exchange for the consideration provided under this Agreement, Mr. Nelson
hereby agrees that all of his outstanding options to purchase Company stock
(both vested and non-vested) granted pursuant to any Company stock incentive
plan shall terminate as of the date of his termination of employment with the
Company, notwithstanding any other agreement to the contrary. As soon as
practicable after the execution of this Agreement, Mr. Nelson will convert his
Apollo Group, Inc. Class B Common Stock into Class A Common Stock.

V.

The parties agree not to issue any disparaging or derogatory statements about
the other, including without limitation, comments about Company officers,
owners, employees or products.

VI.

Mr. Nelson agrees that for a period of two years from the date of this Agreement
he will not, either directly or through others, solicit or attempt to solicit
any employee of the Company, its parents, subsidiaries, or affiliates to
terminate his or her relationship with the Company, its parents, subsidiaries,
or affiliates in order to become an employee or consultant of any other person
or entity.

VII.

Mr. Nelson agrees that for a period of one year following his separation of
employment with the Company, he will not accept a position with any organization
that provides educational services in competition with those provided by the
Apollo Group, Inc. or its subsidiaries, whether as a principal, consultant,
employee, or otherwise. For an additional one year, Mr. Nelson agrees that he
will not accept any such position with the following organizations: Career
Education Corp.; Corinthian Colleges; DeVry; ITT Educational Services; or
Strayer Education. Just as his former position with the Company was national in
scope, so too are the restrictions contained in this paragraph.

VIII.

The parties understand and agree that during the course of Mr. Nelson’s
employment with the Company, he learned certain trade secrets and other
confidential and/or proprietary information relating to the Company, its
products and investors. As used in this Agreement, “Confidential Information”
means any and all tangible and intangible information whether oral or in writing
or in any other medium, relating to the management, financial aid policies and
procedures, operations, products, intentions, plans, goals, objectives,
inventions, records, financial condition, financial results, and financial
projections of the Company. Mr. Nelson agrees not to disclose or use any of the
Company’s proprietary or confidential information or trade secrets for his own
benefit or for the benefit of any third party without the written permission of
the owner of the Company, or as required by law.

IX.

The parties agree that all aspects of this settlement and the negotiations
leading to the amount paid, are confidential and may not be disclosed except to
their respective tax advisors, legal counsel, corporate representatives and/or
regulatory and governmental agencies with a need to know and/or as required by
law. Mr. Nelson may also disclose such information to his immediate family.

X.

The parties agree that if a Court of competent jurisdiction finds that a party
has breached any of the material terms of this Agreement, then the non-breaching
party will be entitled to any and all relief available at law or in equity,
including appropriate injunctive relief.

XI.

Mr. Nelson is advised to consult with an attorney prior to executing this
Agreement.

XII.

By his signature below, Mr. Nelson affirms that he will be given at least
twenty-one (21) days within which to consider this Agreement.

XIII.

Mr. Nelson may revoke this Agreement at any time within seven (7) days following
his execution of the Agreement. This Agreement shall not become effective or
enforceable until the foregoing revocation period has expired.

XIV.

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable for whatever reason, the remaining
provisions of this Agreement shall nevertheless continue in full force and
effect without being impaired in any manner whatsoever.

XV.

At the core of this Agreement is Mr. Nelson’s commitment not to commence any
legal proceeding against the Company. A counterclaim shall not be deemed to mean
Mr. Nelson has commenced a legal proceeding. The Company has agreed to pay
Mr. Nelson a significant amount of money in return for this commitment.
Therefore, if Mr. Nelson breaches his commitment and commences a legal
proceeding against the Company, he agrees that he will first repay the Company
all amounts he has received under the terms of this Agreement.

XVI.

The construction, interpretation and performance of this Agreement shall be
governed by the laws of the State of Arizona and no action involving this
Agreement may be brought except in the Superior Court of the State of Arizona or
in the United States District Court for the District of Arizona.

XVII.

This Agreement constitutes the sole and entire Agreement between the parties
hereto, and supersedes any and all understandings and agreements made prior
hereto, including but not limited to, the Employment Agreement between
Mr. Nelson and the Company. There are no collateral understandings,
representations, or agreements other than those contained herein. No provision
of this Agreement shall be amended, waived or modified except by an instrument
in writing, signed by the parties hereto. It is understood and agreed that the
offering of this Agreement by the Company is not to be construed as an admission
of any liability on its part to Mr. Nelson, other than to comply with the terms
of this Agreement.

XVIII.

Mr. Nelson hereby represents that he has read and understands the contents of
this Agreement, that no representations other than those contained herein have
been made to him to induce or influence his execution of the Agreement, but that
he executes this Agreement knowingly and voluntarily and upon independent legal
advice of his own choosing.

     
Todd Nelson
  Apollo Group, Inc.
 
   
 
  By:
 
   
 
  Title:
 
   
 
   
 
   
Date
  Date

1776369.2

